Title: From George Washington to Moses Hazen, 1 February 1783
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarter Newburgh Feby 1st 1783
                        
                        I have recieved your Letter of the 29th Ulto.
                        You will have proper Notice, & permission for attending whenever your presence shall be necessary for
                            the purposes you have mentioned. I am Sir Your Most Obedt Servt.
                    